Citation Nr: 1455146	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  10-46 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, type II, with erectile dysfunction, currently evaluated as 20 percent disabling, to include separate evaluations for bilateral upper extremity peripheral neuropathy prior to March 28, 2014.

2.  Entitlement to an increased rating for right upper extremity peripheral neuropathy, evaluated as 20 percent disabling, since March 28, 2014.  

3.  Entitlement to an increased rating for left upper extremity peripheral neuropathy, evaluated as 20 percent disabling., since March 28, 2014.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO), which denied a total disability rating based upon individual unemployability (TDIU).  

In March 2011, the Veteran and his spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record and is associated with the VBMS file.  

The Board remanded the instant claim in February 2014.  

During the Veteran's March 2011 Travel Board hearing, he raised the issue of separate evaluations for his bilateral peripheral neuropathy of the upper extremities, which was evaluated as part of his service-connected diabetes mellitus, type II, with erectile dysfunction and peripheral neuropathy, as such was more severe than currently evaluated.  The Veteran's bilateral peripheral neuropathy of the upper extremities and erectile dysfunction had previously been rated as part of the Veteran's diabetes mellitus, type II, because they were noncompensable.  See 38 C.F.R. §  4.120 7913, Note (1), noncompensable complications of diabetes mellitus are considered part of the diabetic process under diagnostic code 7913.  However, during the pendency of the appeal, by rating decision of September 2014, the Veteran's right and left upper extremity peripheral neuropathy were granted separate 20 percent ratings, effective March 28, 2014.  A TDIU was also granted, effective December 2007.  The TDIU is a full grant on appeal and is no longer reflected on the title page.  However, the Veteran is presumed to be seeking the maximum possible evaluations.  See AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, increased ratings for diabetes mellitus, type II, with erectile dysfunction, and peripheral neuropathy of the right and left upper extremities, are still before the Board.  


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus, type II, requires oral hypoglycemic agent, insulin, and restricted diet; regulation of activities is not required.  

2.   Prior to March 28, 2014, the Veteran's peripheral neuropathy of the bilateral upper extremities was most appropriately rated as part of his diabetic process.  

3.  Since March 28, 2014, peripheral neuropathy of the right upper extremity (which includes the radial, median, and ulnar nerves) (major extremity) is productive of moderate disablement.  

4.  Since March 28, 2014, peripheral neuropathy of the left upper extremity (which includes the radial, median, and ulnar nerves) (minor extremity) is productive of moderate disablement.  


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 20 percent for diabetes mellitus, type II, with erectile dysfunction, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.119, Diagnostic Code (DC) 7913 (2014).  

2.  Prior to March28, 2014, a separate compensable rating or ratings for upper extremity peripheral neuropathy are not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, DCs 7913, 8512, 8514, 8515, 8516 (2014).

3.  Since March 28, 2014, the criteria for a rating of 40 percent, and no higher, for peripheral neuropathy of the right upper extremity (which includes the radial, median, and ulnar nerves) (major extremity) have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, DCs 8512, 8514, 8515, 8516 (2014).  

4.  Since March 28, 2014, the criteria for a rating of 30 percent, and no higher, for peripheral neuropathy of the right upper extremity (which includes the radial, median, and ulnar nerves) (minor extremity) have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, DCs 8512, 8514, 8515, 8516 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

 As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Service connection for diabetes mellitus, type II, with peripheral neuropathy and erectile dysfunction was granted in a rating decision of May 2005.  The Veteran applied for a TDIU, which would include appropriate ratings for the Veteran's service-connected disabilities.  The TDIU was initially denied by rating decision of September 2008.  The Veteran appealed that claim and eventually, by rating decision of September 2014, a TDIU, and separate compensable ratings for peripheral neuropathy of the right and left upper extremities were granted.  The courts have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No further notice is needed under VCAA.  

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  The RO associated the Veteran's service treatment records and VA treatment records with the claims file.  The Veteran also submitted private treatment records.  Neither the Veteran nor his representative has identified any outstanding medical or other evidence pertinent to his appeal.  

The Veteran underwent VA examinations  in March 2008, December 2010, and March 2014.  The Board finds the VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's diabetes mellitus, type II, and peripheral neuropathy claims decided herein.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria. The examiner also provided specific diagnoses as to peripheral neuropathy.

The Veteran was offered the opportunity to set forth his contentions at a Board hearing.  He testified before the undersigned VLJ at a Travel Board hearing in March 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the RO Decision Review Officer or Veteran's Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned VLJ identified the issues on appeal.  The VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims. Therefore, not only was the issue "explained in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and the Board can adjudicate the claims based on the current record.  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Ratings 

The Veteran asserts that his diabetes mellitus, type II, with erectile dysfunction and his peripheral neuropathy of the upper extremities are more severe than the current evaluations reflect.  He states that his diabetes mellitus, type II, and peripheral neuropathy of the upper extremities warrant higher evaluations.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2014).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).  

When the appeal arises from an initial rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12. 119 (1999). Staged ratings are also appropriate in increased-rating claims in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). With an already established service-connected disability, as in this case, the present disability level is the primary concern and past medical reports do not take precedence over current findings. See Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

By history, the Veteran was granted service connection for diabetes mellitus, type II, by rating decision of May 2005.  A 20 percent rating was awarded, effective October 2003.  A 20 percent rating has been in effect since that time under DC 7913.  Peripheral neuropathy and erectile dysfunction are complications of the Veteran's diabetes mellitus, type II, that at the time of service connection, were not rated sufficiently severe enough to warrant separate ratings.  

By rating decision of September 2014, peripheral neuropathy of the upper extremities was separately rated 20 percent for each extremity, effective March 2014.  

Diabetes mellitus, type II, with erectile dysfunction

A 20 percent rating is assigned for diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is assigned for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities.  A 60 percent rating is assigned for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A maximum 100 percent rating is assigned for diabetes mellitus requiring more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119 , DC 7913.

Note (1) to DC 7913 provides that compensable complications of diabetes will be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process.  Note (2) to DC 7913 states that, when diabetes mellitus has been diagnosed conclusively, a glucose tolerance test should not be requested solely for rating purposes.  See 38 C.F.R. § 4.119 , DC 7913, Notes (1), (2) (2014).  

"Regulation of activities" has been defined as the situation where the veteran has been prescribed or advised to avoid strenuous occupational and recreational activities. 61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in DC 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).  

The Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 20 percent for any time during the appellate period.  

A review of the record shows that throughout the appellate period, the Veteran's service-connected diabetes mellitus with erectile dysfunction  is managed by an oral hypoglycemic agent, insulin, and a restricted diet.  Although he states that his activities are restricted, he also has testified that this is not related to his diabetes, but to his knees which are arthritic (see VA examination report December 2010).  There is no evidence of regulation of activities, necessary to warrant a 40 percent rating.  Specifically, there is no indication in the record that the Veteran's diabetes mellitus prevented him from engaging in strenuous activity.  He indicated during his March 2008 VA examination that he has been encouraged to exercise.  He stated in his December 2010 and March 2014 VA examinations that he sees a diabetic care provider less than 2 to 3 times per month for episodes of ketoacidosis or hypoglycemia.  His December 2010 examination reflected that he is seen every three months for diabetic care.  He had not been hospitalized within the past 12 months of his March 2014 examination for hypoglycemic reactions.  However, he had been hospitalized on one occasion at St. Francis Hospital in February 2011 for hypoglycemic reaction.  

The Board recognizes that under Note (1) to Diagnostic Code 7913, the rater is to evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent rating. 

In this case, the Veteran's service-connected erectile dysfunction is considered a noncompensable complication of his diabetes mellitus, type II.  His most recent examination showed no findings of penile deformity or abnormality, necessary under DC 7522 for a separate, compensable (20 percent) rating for erectile dysfunction.  In any event, absent evidence that the Veteran's service-connected diabetes mellitus requires regulation of activities, the Board finds that the criteria for a rating greater than 20 have not been met.  

Peripheral Neuropathy of the Upper Extremities

The Veteran's peripheral neuropathies of the upper extremities are evaluated under DC 8514.  The evidence reflects that the Veteran is right handed; thus, it is his major extremity.  (See March 2014 VA examination report.)  For purposes of evaluation, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  

As noted above, the Board evaluates peripheral neurological disabilities through five areas of impairment: motor function, trophic changes, sensory disturbance, reflex loss, and pain.  See 38 C.F.R. §§ 4.120 , 4.123, 4.124. 

The Veteran's peripheral neuropathy of the bilateral upper extremities was rated as  incomplete paralysis of the musculospiral nerve  (radial) under DC 8514.  38 C.F.R. § 4.124a , DC 8514 (2014).  Potentially applicable, as will be discussed below, are DC 8515, contemplating the median nerve; and DC 8516, contemplating the ulnar nerve.  38 C.F.R. § 4.124a , DCs 8514-8516 (2014).  

The criteria contemplating disabilities of the peripheral nerves considered in this appeal provide different ratings for the major and minor extremities at certain levels of severity for certain nerves.  The Veteran has indicated, during VA examination in March 2013, that he is right-handed; and the Board will thus evaluate his claims accordingly.  38 C.F.R. § 4.124a, DCs 8514, 8515, 8516. 

Under DC 8514, mild incomplete paralysis of the musculospiral nerve (radial nerve) of either upper extremity, or moderate incomplete paralysis in the minor extremity warrants a 20 percent rating.  A 30 percent rating is warranted for moderate incomplete paralysis of the radial nerve in the major extremity.  Severe incomplete paralysis of the radial nerve in the minor extremity warrants a 40 percent rating, and the same in the major extremity warrants a 50 percent rating.  Complete paralysis of the radial nerve in the minor extremity warrants a 60 percent rating, and such warrants a maximum 70 percent rating in the major extremity.  Complete paralysis of the radial nerve contemplates symptoms such as drop of hand and fingers, perpetual flexion of the wrist and fingers, adduction of the thumb with the thumb falling within the line of the outer border of the index finger, an inability to extend the hand at the wrist, an inability to extend the proximal phalanges of the fingers, and inability to extend the thumb, and inability to move the wrist laterally, weakened supination of the hand, weakened extension and flexion of the elbow, and the loss of synergic motion of the extensors which seriously impairs the hand grip. (Total paralysis of the triceps occurs only as the greatest rarity).  38 C.F.R. § 4.124a, DC 8514. 

Under DC 8515, a 10 percent rating is assigned for mild incomplete paralysis of the median nerve of either upper extremity.  A 20 percent rating is warranted for moderate incomplete paralysis of the median nerve in the minor extremity, and such warrants a 30 percent rating in the major extremity.  A 40 percent rating is warranted for severe incomplete paralysis of the median nerve in the minor extremity, and such warrants a 50 percent rating in the major extremity.  A 60 percent rating is warranted for complete paralysis of the median nerve in the minor extremity, and such warrants a maximum 70 percent in the major extremity.  Complete paralysis of the median nerve contemplates such symptoms as the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; and pain with trophic disturbances.  38 C.F.R. § 4.124a, DC 8515.  

Under DC 8516, a 10 percent rating is warranted for mild incomplete paralysis of the ulnar nerve of either upper extremity.  A 20 percent rating is warranted for moderate incomplete paralysis of the ulnar nerve in the minor extremity, and a 30 percent rating is warranted for such in the major extremity.  A 30 percent rating is warranted for severe incomplete paralysis of the ulnar nerve in the minor extremity, and a 40 percent rating is warranted for the same in the major extremity.  A 50 percent rating is warranted for complete paralysis of the ulnar nerve in the minor extremity, and a maximum 60 percent rating is warranted for such in the major extremity.  Complete paralysis of the ulnar nerve contemplates such symptoms as "griffin claw" deformity due to flexor contraction of the right and little fingers, very marked atrophy in the dorsal interspaces and the thenar and hypothenar eminences, loss of extension of the right and little fingers, an inability to spread (or reverse) the fingers, an inability to adduct the thumb, and weakness of the flexion of the wrist.  38 C.F.R. § 4.124a, DC 8516. 

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  
38 C.F.R. § 4.6.  

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the typical picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Id.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  Id.  

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis. 38 C.F.R. § 4.123. The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate.  Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

Based on the VA examiner's March 2014 opinion that the nerves affected by the Veteran's disabilities of the peripheral nerves are the radial, median, and ulnar nerves, the Board will analyze his claims based on consideration of the diagnostic criteria contemplating those nerves.  DCs 8514, 8515, and 8516; 38 C.F.R. §§ 4.124a, DCs 8514, 8515, 8516.  The Rating Schedule indicates that combined nerve injuries should be rated by reference to the major involvement, or if sufficient in extent, consider radicular group ratings.  

In March 2008, a VA examination of the upper extremities showed no numbness or tingling in the hands.  It was noted that this had not occurred since his June 2004 carpal tunnel repair.  

In December 2010, the Veteran underwent a VA examination.  He complained of intermittent numbness in the tips of his fingers and intermittent tingling of the whole hands.  These symptoms, according to the Veteran, could last 2 days.  He was, however, able to button his shirts, zip his trousers, pick a coin off the table, and sign his name.  There was no functional impairment of the joint involvement of the hands.  There was no clubbing, cyanosis, or edema shown.  Hand grip was 5/5 with no muscle wasting or atrophy.  There was no paralysis, neuritis, or neuralgia.  

Pursuant to the Board's February 2014 remand, after the Veteran testified at his March 2011 Travel Board hearing that his peripheral neuropathy of the upper extremities had worsened, he underwent VA examination in March 2014.  His right hand was deemed to be his dominant hand.  He complained of tingling and problems with grasping and gripping.  He was prescribed Gabapentin with some relief.  His symptoms included moderate paresthesia and/or dysesthesia, and numbness.  Pinch (thumb to index finger) strength was 3/5.  Light touch/monofilament testing results were decreased in the hands and fingers.  He had moderate incomplete paralysis, bilaterally, of the radial (musclospiral), median, and ulnar nerves.  The examiner stated that the Veteran's diabetic peripheral neuropathy of the upper extremities impacted the Veteran's ability to work.  He related that the Veteran had limitations which involved gripping, dropping objects, and that that he had weaker hand grip strength.  He was limited in leafing papers or billed money.  

A review of the evidence of record shows that prior to his March 2014 VA examination, the medical evidence showed no findings to warrant a separate, compensable rating for either upper extremity and the Veteran was appropriately rated in connection with his diabetes mellitus, type II, process.  Since March 2014, the evidence has shown involvement of 3 different nerves (radial, median, and ulnar), all indicative of moderate disablement.  Since all of the involvement is moderate in degree, no one nerve is indicative of more severity than the other, the Note associated with the peripheral nerve DCs then states to consider radicular group ratings.  

In this regard, DC 8512, lower radicular group, is the DC that encompasses involvement of the nerves affected in this case.  

Under Diagnostic Code 8512, a 20 percent rating is warranted for the major and minor upper extremity when there is mild incomplete paralysis of the radicular group.  A 40 percent rating is warranted for the major upper extremity when there is moderate incomplete paralysis of the radicular group.  A 30 percent rating is warranted for moderate incomplete paralysis of the minor upper extremity.  A 50 percent rating is warranted for severe incomplete paralysis of the major upper extremity.    A 40 percent rating is warranted for severe incomplete paralysis of the minor upper extremity.  Complete paralysis of the lower radicular group warrants a 70 percent rating for the major upper extremity and 60 percent for the minor upper extremity.  Complete paralysis of the lower radicular group contemplates all intrinsic muscles of the hand and some or all of flexors of the wrist and fingers, paralyzed (substantial loss of use of hand).  38 C.F.R. § 4.124a, DC 8512.  

Since all of the Veteran's involved nerves, radial, median, and ulnar, are moderate in disablement, a rating for the lower radicular group is appropriate.  Since the Veteran's March 28, 2014 VA examination, the Veteran's major upper extremity warrants a rating of 40 percent and his minor upper extremity warrants a rating of 30 percent, and no higher.  

Other Considerations 

The Board has considered the Veteran's statements that his diabetes mellitus, type II, and peripheral neuropathy of the upper extremities are worse than reflected by the current ratings.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his diabetes mellitus, type II, or peripheral neuropathy, according to the appropriate diagnostic codes.  

Such competent evidence concerning the nature and extent of the Veteran's diabetes mellitus, type II, and peripheral neuropathy of the upper extremities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated. 

The Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  Therefore, an increased rating  for diabetes mellitus, type II, or a rating greater than 40 percent for the peripheral neuropathy of the right upper extremity (major)  nor 30 percent for peripheral neuropathy of the left upper extremity (minor) is not warranted on a schedular basis. 

The Board has contemplated whether the claims on appeal should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected diabetes mellitus, type II, with erectile dysfunction, and bilateral peripheral neuropathy of the upper extremities disabilities with the established criteria found in the rating schedule.  The Board finds that the Veteran's service-connected diabetes mellitus, type II with erectile dysfunction and peripheral neuropathy of upper extremities are fully addressed by the rating criteria under which these disabilities are rated.  There are no additional symptoms of his service-connected diabetes mellitus, type II, with erectile dysfunction and peripheral neuropathy of the upper extremities that are not addressed by the rating schedule.  Moreover, to the extent that the Veteran's diabetes mellitus, type II, with erectile dysfunction and peripheral neuropathy of the upper extremities may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected diabetes mellitus, type II, with erectile dysfunction and peripheral neuropathy of the upper extremities.  Consequently, the Board concludes that referral of these claims for consideration of extra-schedular ratings is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Finally, the Veteran has submitted evidence of medical disabilities, and made claims for the highest rating(s) possible.  He has also raised the issue of TDIU and a TDIU has been granted, effective December 2007.   


ORDER

A rating in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction is denied.  

Prior to March 28, 2014, a separate, compensable rating or ratings for peripheral neuropathy of the bilateral upper extremities are denied.  

Since March 28, 2014, a separate 40 percent rating for peripheral neuropathy of the right upper extremity (major) is granted, subject to the laws and regulations governing the award of monetary benefits.  

Since March 28, 2014, a separate 30 percent rating for peripheral neuropathy of the left upper extremity (minor) is granted, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


